Exhibit 10.1

[view.jpg]




AMENDMENT NO. 3 TO AMENDED EMPLOYMENT AGREEMENT




This Amendment No. 3 to Amended Employment Agreement (the “Amendment”) is
entered into effective as of April 8, 2014, by and between Atmel Corporation
(the “Company”) and Steven Laub (“Executive”) and amends that certain Amended
Employment Agreement entered into effective as of May 31, 2009, by and between
the Company and Executive, as further amended effective October 25, 2011 and
March 27, 2014 (collectively, the “Amended Employment Agreement”).


1.
Section 7(a)(ii) of the Amended Employment Agreement is hereby amended and
restated in its entirety as set forth below:



“(A) in the case of death or Disability, and notwithstanding the terms of any
stock option agreement or anything else to the contrary, one hundred percent
(100%) of Executive’s equity awards automatically shall accelerate and all
restrictions or repurchase rights applicable thereto shall immediately lapse so
as to become fully vested and exercisable (and the period over which such equity
awards, as applicable, may be exercised shall be governed by the penultimate
sentence of Section 6 above), other than performance-based restricted stock unit
awards or other equity compensation awards that vest based on achievement of
express performance goals, which performance goals have not, as of the date of
death or Disability, been achieved (except to the extent the performance plan
governing, or terms of, those performance-based awards otherwise provide for,
and permit, acceleration of those performance-based awards irrespective of
whether all applicable performance goals have, or have not, been achieved on the
date of such death or Disability); or (B) in the case of termination without
Cause or resignation for Good Reason, twelve (12) months of Executive’s then
outstanding, unvested equity awards (i.e., with respect to time based vesting
awards, the awards that Executive would have achieved had Executive remained in
the employ of the Company for an additional twelve (12) months) automatically
shall accelerate and all restrictions or repurchase rights applicable thereto,
with respect those equity awards, shall immediately lapse so as to become fully
vested and exercisable (and the period over which such equity awards, as
applicable, may be exercised shall be governed by the penultimate sentence of
Section 6 above), other than performance-based restricted stock unit awards or
other equity compensation awards that vest based on achievement of express
performance goals, which performance goals have not, as of the date of the
termination without Cause or resignation for Good Reason, been achieved (except
to the extent the performance plan governing, or terms of, those
performance-based awards otherwise provide for, and permit, acceleration of
those performance-based awards irrespective of whether all applicable
performance goals have, or have not, been achieved on the date of the
termination without Cause or resignation for Good Reason);”


2.
Except as expressly amended and restated by this Amendment, the Amended
Employment Agreement shall remain in full force and effect.



IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by a duly authorized officer, as of the day, month and year
written below.


 
COMPANY:
 
EXECUTIVE:
 
 
 
 
 
ATMEL CORPORATION
 
STEVEN LAUB
 
 
 
 
By:
/s/ Scott Wornow
 
/s/ Steven Laub
Name:
Scott Wornow
 
 
Title:
Senior Vice President and Chief Legal Officer
 
 
Date:
April 8, 2014
Date:
April 8, 2014








